This is an appeal from a decree of the Court of Probate of the town of Pawtucket, receiving and confirming the report of commissioners on the estate of Spencer B. Mowry, which has been represented to be insolvent. The only reason given for the appeal is that the commissioners allowed the claim of Belinda S. Mowry, "which was illegal, and which the commissioners ought not to have allowed." We do not think the reason is sufficient. The statute makes the commissioners the primary tribunal for the trial of claims against the estate. They report their adjudications to the Court of Probate. But no power is given to the Court of Probate to revise their judgment. If the commissioners have allowed a claim which ought not to have been allowed, or have disallowed a claim which ought to have been allowed, the statute provides appropriate remedies. If a claim has been allowed, and any person *Page 421 
entitled to distribution is dissatisfied with the allowance, the remedy given him by the statute is an appeal to this court from the judgment of the commissioners. Gen. Stat. R.I. cap. 175, § 13. The appellant claims to be a person entitled to distribution. He is dissatisfied with the allowance of the claim of Belinda S. Mowry. He complains that the claim is illegal. If that is so, his remedy, supposing him to be entitled to distribution, was an appeal from the judgment of the commissioners. He has not appealed from the judgment of the commissioners, but from the decree of the Court of Probate receiving their report. Such an appeal, taken for the reason assigned, implies that the Court of Probate has power to review and revise the adjudications of the commissioners, and has improperly exercised or refused to exercise it. We find nothing to warrant this view in the statute. Doubtless the Probate Court could have refused to receive the report of commissioners, if they have not acted in compliance with the statute; but, if they have so acted, the court could not properly refuse to receive their report for allowing a claim which ought not to be allowed, because it has no jurisdiction to reexamine the merits or determine the validity of any claim so allowed. And on appeal this court has no broader jurisdiction than the court appealed from. This is the view which was taken by the Supreme Court of Massachusetts upon a statute similar to ours. Gold v. McMechan, 1 Mass. 23; Parsons v. Mills etals. 1 Mass. 431; also in 2 Mass. 80; Yeaw v. Searle et al.2 R.I. 168. We therefore think the appellant cannot have relief in this proceeding.
Decree of Probate Court confirmed.